People v Brown (2015 NY Slip Op 07676)





People v Brown


2015 NY Slip Op 07676


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2012-09937
 (Ind. No. 2914/00)

[*1]The People of the State of New York, respondent, 
vDuane Brown, appellant. Lynn W. L. Fahey, New York, N.Y. (Paul Skip Laisure of counsel), for appellant.


Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Nancy Fitzpatrick of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Hirsch, J.), imposed September 25, 2012, upon his conviction of murder in the first degree, murder in the second degree, burglary in the first degree, unauthorized use of a vehicle in the first degree, and tampering with physical evidence (two counts), upon his plea of guilty, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed by the same court (Hanophy, J.) on May 30, 2001, upon his conviction of burglary in the first degree, along with the inderminate terms of imprisonment imposed upon his convictions of the other crimes.
ORDERED that the resentence is affirmed.
The defendant's challenge to his plea of guilty may not be raised on this appeal, which is only from his resentence (see CPL 450.30[3]; People v Jordan, 16 NY3d 845, 846; People v Toney, 116 AD3d 607; People v Benoit, 83 AD3d 728; People v Fields, 79 AD3d 1147, 1147-1148).
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court